DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are cancelled in the amendment dated 10/15/2020 as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over LaSusa (US PGPub 2009/0145544 A1).
With regard to claims 12 and 20, LaSusa teaches a method for fabricating a corner of a plastic window frame comprising providing an apparatus for manufacturing rectangular frames of plastic material (figures 1-3, welding system 10), loading a plurality of associated frame members into the apparatus (paragraph 31, multiple lineals, or in the alternative paragraph 25, line 13-15, four separate lineal pieces), locating the plurality of associated frame members (where it would have been obvious to one of ordinary skill that the frame members be located correctly in order to achieve successful manipulation by the apparatus), selectively securing the plurality of associated frame members (figure 1-3, where the lineal must be properly located to be selectively secured), removing material from at least one associated frame member (paragraph 25, cutting means 37 and die grinder 39), heating a set of ends of the plurality of associated frame members utilizing only radiation and convection of heat developed by a heat plate (paragraph 26-27, heat plate 40 is a radiant heating device), moving the set of ends of the plurality of associated frame members into contact with each other (paragraph 27), holding the ends of the plurality of associated frame members in contact during a cooling cycle, and releasing the plurality of associated frame members for an unloading process (paragraph 27-28).

With regard to claim 13, LaSusa teaches the apparatus includes an apparatus frame (figure 1, the frame including rails 12, 13, and 14 on which the system is mounted), a plurality of welding heads (heads 16) movably mounted to the apparatus frame (figure 1, motion direction A and motion direction B), wherein more than one welding head of the plurality of welding heads is movable relative to the apparatus frame and more than one welding head of the plurality of welding heads is movable relative to each of the other welding heads (figures 1-3; paragraph 22), a material clamp mounted to each welding head, the material clamp cooperating with an associated frame member to hold the frame 

With regard to claims 14-17, 27 and 28, LaSusa is silent as to the specific temperature of heating and operational distance between the heat plate and the frame members.  However, since LaSusa teaches the same vinyl window frames (paragraph 4) welded in the same method with a heat plate as claimed by applicant, as outlined in the rejection of claims 12 and 13 above, it would have been expected that the optimized temperature of heating and operational distance between the frame and the heat plate would also have fallen in the same range as claimed by applicant.  The examiner further notes that as currently worded, claims 16-17 and 27-28 do not exclude contact between the heat plate and the frame members during heating, instead requiring only that at some point during the operation of the heating process and corresponding movement of the plate relative to the frame members the claimed distance without contacting is achieved.  If applicant intends to specifically exclude contact between the heat plate and the frame members during the weld process, applicant may consider amending the claims accordingly.

With regard to claim 18, LaSusa teaches the apparatus further comprises a cutting device (cutter structure 36 including cutting means 37 and grinder 39) attached to each welding head (head 16).



With regard to claim 21, LaSusa teaches the movement of the heat plate comprises positioning the heat plate at least one of parallel or nearly parallel to a cut edge of the associated frame member (paragraph 27; figures 1-3).

With regard to claims 23, 24 and 26, LaSusa is silent as to the near net dimension in terms of oversize required to obtain a given frame dimensions when accounting for shrinkage due to material melting at the weld interface and the temperature of heating.  However, given that LaSusa teaches the same vinyl window frame welded by the same method as claimed by applicant, it would have been expected that the resulting oversize required in order to obtain a window of desired dimensions would have been the same as claimed by applicant.  In this case, since the physical properties of a given material, such as for example shrinkage, are dependent upon the chemical formulation of said material (additives, polymerization degree, etc.), it would have been obvious to one of ordinary skill to optimize a given oversize dimension based upon the expected degree of shrinkage/melting at the weld interface, as would have been obtained through known physical properties of plastics and/or routine experimentation.  Likewise, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize a heating temperature based upon the expected melting point of a given chemical formulation of the plastic material.



With regard to claims 28 and 29, LaSusa teaches that known methods of movement of the welding heads includes the use of servo motors (paragraph 22-24, servo actuators 15, 15’ moving the welding heads 16 in movement directions C).  Although LaSusa is silent as to the specific method of moving the heat plate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the disclosed servo motor suitable for the linear movement of the welding head as the linear movement means of the heat plate 40 (paragraph 27).

With regard to claim 30, LaSusa teaches the frame ends are held together by the pressure of the fixtures 16 during a cooling cycle (paragraph 27-28).

With regard to claim 31, although LaSusa does not explicitly disclose a double welding head capable of welding multiple associated frame members into more than one rectangular frame during a single operation cycle, it would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the welding head parts (heads 16) of the apparatus of LaSusa so as to create multiple rectangular frames during a single operation cycle, where the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746